PER CURIAM.
Appellants are the tenants in a shopping center who appeal an order granting a “quick take” of the entire shopping center pursuant to section 337.27(2), Florida Statutes (1997). That statute authorizes the appellee DOT to acquire an entire parcel of land, even though it does not need the entire parcel, if the acquisition cost would be equal to or less than acquiring a portion of the property. Appellants assert that they are in a position analogous to the defendants in State, Department of Transportation v. Barbara’s Creative Jewelry, Inc., 728 So.2d 240, 23 Fla. L. Weekly D1532 (Fla. 4th DCA 1998), and that because we certified a question of great public importance in that ease to the Florida Supreme Court, we should not decide this case until that case is decided.
This case is distinguishable from Barbara’s Creative Jewelry, because in that case there was a factual dispute at the quick take hearing as to whether the cost of acquiring a portion of the parcel exceeded the cost of acquiring the whole parcel. No such issue exists in the present case because the only expert testimony found to be admissible by the trial court was presented by the DOT. The trial court concluded that the opinion of the appellants’ expert was inadmissible and did not consider it. There was, accordingly, no issue of fact in this case, as there was in Barbara’s Creative Jewelry, and the resolution of that case will not change the result in this case. We find no error and affirm.
WARNER, KLEIN and GROSS, JJ., concur.